                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

RICKY R. C. 1,                                          )
                                                        )
        Plaintiff,                                      )
                                                        )
            v.                                          )       Case No. 2:18-CV-00444-MGG
                                                        )
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
        Defendant.                                      )

                                     OPINION AND ORDER

        Plaintiff Ricky R. C. (“Mr. C”) seeks judicial review of the Social Security

Commissioner’s decision denying his application for a period of disability and

Supplemental Security Income (“SSI”) under Title XVI, as allowed under 42 U.S.C.

§ 1383(c)(3). This Court may enter a ruling in this matter based on parties’ consent

pursuant to 28 U.S.C. § 636(c)(1); 42 U.S.C. § 1383(c)(3). [DE 14]. For the reasons below,

the Court reverses and remands the decision of the Commissioner of the Social Security

Administration.

I.      OVERVIEW OF THE CASE

        Mr. C alleges disability based on degenerative disc disease of the spine, mild

degeneration and carpal tunnel syndrome of the right upper extremity, insulin

resistance syndrome, elevated homocysteine level, right knee degeneration, intermittent




1To protect privacy interests, and consistent with the recommendation of the Judicial Conference, the
Court refers to the plaintiff by first name and last initial only.
obesity, and hypoxemia. Mr. C completed high school and worked as a painter and

drywall applicator until 2006.

       Mr. C’s application for SSI on April 27, 2015, was denied initially and upon

reconsideration. Following a video hearing, the Administrative Law Judge (“ALJ”)

issued a decision on October 5, 2017, affirming the Social Security Administration’s

(“SSA”) denial of benefits. The ALJ found that Mr. C is unable to perform any past

relevant work but that he has the residual functional capacity to perform medium work

as defined by the regulations with some functional limitations [DE 10 at 22, 26]. Based

upon the testimony of a vocational expert, the ALJ concluded that Mr. C can work as a

dietary aide, laundry laborer, and gas and oil servicer. [Id. at 27–28]. As a result, the ALJ

denied Mr. C’s claims for benefits.

II.    DISABILITY STANDARD

       In order to qualify for SSI, a claimant must be “disabled” under the Social

Security Act (“Act”). A person is disabled under the Act if “he is unable to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A).

       The Commissioner’s five-step inquiry in evaluating claims for SSI under the Act

includes determinations as to: (1) whether the claimant is engaged in substantial gainful

activity; (2) whether the claimant’s impairments are severe; (3) whether any of the

claimant’s impairments, alone or in combination, meet or equal one of the Listings in

Appendix 1 to Subpart P of Part 404; (4) whether the claimant can perform his past


                                              2
relevant work based upon his residual functional capacity (“RFC”); and (5) whether the

claimant is capable of performing other work. 20 C.F.R. § 416.920. The claimant bears

the burden of proof at every step except Step Five. Clifford v. Apfel, 227 F.3d 863, 868 (7th

Cir. 2000).

III.   STANDARD OF REVIEW

       This Court has authority to review a disability decision by the Commissioner

pursuant to 42 U.S.C. § 1383(c)(3). However, this Court’s role in reviewing Social

Security cases is limited. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). The Court

must uphold the ALJ’s decision so long as it is supported by substantial evidence.

Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014) (citing Similia v. Astrue, 573 F.3d 503,

513 (7th Cir. 2009)). Substantial evidence must be “more than a scintilla but may be less

than a preponderance.” Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Substantial

evidence is simply “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017); Kepple v. Massanari, 268 F.3d 513,

516 (7th Cir. 2001). The Court reviews the entire administrative record to determine

whether substantial evidence exists, but it may not reconsider facts, reweigh the

evidence, resolve conflicts of evidence, decide questions of credibility, or substitute its

judgment for that of the ALJ. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004).

       The deference afforded to the ALJ’s decision is lessened where the ALJ’s findings

contain errors of fact or logic or fail to apply the correct legal standard. Schomas v.

Colvin, 732 F.3d 702, 709 (7th Cir. 2013). Furthermore, an ALJ’s decision cannot stand if


                                              3
it lacks evidentiary support or inadequately discusses the issues. Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003). At a minimum, an ALJ must articulate his analysis of the

record to allow the reviewing court to trace the path of his reasoning and to be assured

the ALJ has considered the important evidence in the record. Scott v. Barnhart, 297 F.3d

589, 595 (7th Cir. 2002). While the ALJ need not specifically address every piece of

evidence in the record to present the requisite “logical bridge” from the evidence to his

conclusions, the ALJ must at least provide a glimpse into the reasoning behind his

analysis and the decision to deny benefits. O’Connor-Spinner v. Astrue, 627 F.3d 614, 618

(7th Cir. 2010); see also Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015). However, if

the ALJ fails in his obligation to build that logical bridge, the case must be remanded.

Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996).

IV.    ANALYSIS

       A.     Issues for Review

       Mr. C’s challenges the ALJ’s RFC determination. Specifically, Mr. C alleges that

in crafting his RFC, the ALJ improperly weighed the medical opinion evidence,

particularly the opinion of his treating physician, Nathanial Ross, M.D.; improperly

discounted his subjective symptom testimony; and improperly devised a “middle

ground” between the opinions of State Agency medical consultants and Dr. Ross. Thus,

Mr. C argues that the RFC assigned to him by the ALJ is unsupported by substantial

evidence and warrants remand.




                                               4
       B.      RFC Analysis

       A claimant’s RFC is the most activity in which he can engage in a work setting

despite the physical and mental limitations that arise from his impairments and related

symptoms. 20 C.F.R. § 416.945(a)(1); see also Villano v. Astrue, 556 F.3d 558, 561-62 (7th

Cir. 2009); SSR 96-8p, 1996 WL 374184, at *2 (July 2, 1996). An “RFC is an administrative

assessment of the extent to which an individual’s medically determinable

impairment(s), including any related symptoms, such as pain, may cause physical or

mental limitations or restrictions that may affect his or her capacity to do work- related

physical and mental activities.” SSR 96-8p, 1996 WL 374184, at *2. In crafting an RFC, the

ALJ must consider “all of the relevant medical and other evidence” in the record, including

objective medical evidence, medical opinion evidence, and subjective symptom testimony.

20 C.F.R. § 416.945(a)(3); see also Craft v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008).

       In his decision, the ALJ determined that Mr. C has the RFC “to perform medium

work as defined in 20 C.F.R. § 416.967(c), except that he can handle items frequently

with the right dominant hand, can occasionally climb ramps and stairs, and can never

climb ladders, ropes, or scaffolds[;] frequently balance, stoop, kneel, crouch, and crawl[;

and] occasionally be exposed to vibration.” [DE 10 at 22].

               1.      Treating Physician Opinion Evidence

       Included in Mr. C’s medical record is as RFC Assessment form completed on

April 12, 2017, by his treating physician, Dr. Ross. The ALJ clearly considered Dr. Ross’s

opinions found in the RFC Assessment as evidenced by his thorough recitation of his

opinions that Mr. C could sit and stand/walk for less than fifteen minutes at a time;


                                                 5
would need to recline frequently during an eight-hour day; could sit for less than four

hours and stand/walk for less than one hour of an eight-hour day; should avoid the

lifting and carrying of any weight; could use his hands for sustained, repetitive action

during an eight-hour day; could frequently reach and occasionally squat throughout an

eight-hour day; and should avoid all bending. [Compare DE 10 at 26, with DE 10 at 344].

The ALJ then gave Dr. Ross’s opinion little weight finding it inconsistent with evidence

in the record, including

        the lack of severe findings on objective imaging, full range of motion and
        full strength of lumbar spine and lower extremities upon orthopedic
        evaluation, intact deep tendon reflexes, negative straight leg raising, and
        ability to ambulate without an assistive device [and] Dr. Ross’ own
        examination findings, which do not note any musculoskeletal
        abnormalities.

[Id. at 26].

        Mr. C argues that Dr. Ross’s opinion should have been given greater weight

because of his status as a treating physician and because Mr. C’s medical records

support Dr. Ross’s opinion about his work limitations contrary to the ALJ’s finding that

the opinion is inconsistent with evidence in the record.

        Generally, more weight is given to the opinions of treating sources because they

are more familiar with a claimant’s conditions and circumstances. Gudgel v. Barnhart,

345 F.3d 467, 470 (7th Cir. 2003). In fact, a treating physician’s opinion is given

controlling weight if it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with other substantial

evidence” in the record. 20 C.F.R. § 416.927(c)(2). If an ALJ decides that a treating



                                              6
physician’s opinion is not sufficiently supported to be given controlling weight, he may

discount the opinion, but must provide good reasons in his decision for the weight

given. Id.; see also Sharbeck v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004). If an ALJ does

not give a treating physician’s testimony controlling weight, SSA regulations require

the ALJ to consider the length, nature, and extent of the treatment relationship,

frequency of examination, the physician’s specialty, the types of tests performed, and

the consistency and supportability of the physician’s opinion. 20 C.F.R. § 416.927(c).

                      a.     Controlling Weight and Section 927(c) Factors

       Mr. C acknowledges that the ALJ was within his authority to not give Dr. Ross’s

treating source opinion controlling weight but criticizes the ALJ for failing to explicitly

discuss the Section 927 factors in discounting the opinion. Mr. C contends that many of

the Section 927 considerations favor crediting Dr. Ross’s opinion, namely that Dr. Ross

treated Mr. C over the course of two years for consistent complaints of assorted pain

and numbness issues. Mr. C also argues that the ALJ’s failure to explicitly discuss the

Section 927 factors makes it unclear whether the ALJ actually considered the factors in

determining how to weigh Dr. Ross’s opinion. Mr. C’s arguments, however, are

misplaced.

       First, an ALJ is not required to automatically and uncritically rely on a treating

source’s opinion. Reynolds v. Bowen, 844 F.2d 451, 455 (7th Cir. 1988) (“[W]hile the

treating physician’s opinion is important, it is not the final word on a claimant’s

disability.”). Moreover, this Court cannot, and will not, reweigh Dr. Ross’s treatment




                                               7
records to determine whether they are consistent with the limitations Dr. Ross opined in

the RFC Assessment he completed as Mr. C seems to ask. See Young, 362 F.3d at 1001.

       Second, the ALJ’s opinion demonstrates that he considered the Section 927

factors despite Mr. C’s argument to the contrary. The ALJ clearly understood that Dr.

Ross had examined Mr. C as evidenced by his recitation of Dr. Ross’s treatment records

from March 2015 through 2016. [See DE 10 at 23–24]. The ALJ’s detailed recitation of Dr.

Ross’s treatment records also shows that he recognized how long Dr. Ross had treated

Mr. C as well as the nature and extent of that treatment. Moreover, the ALJ directly

addressed the supportability and consistency factors finding Dr. Ross’s opinion

inconsistent with the other evidence in the record, including his own findings.

       Admittedly, the ALJ did not identify Dr. Ross’s specialty of family medicine in

his decision. Any omission here, however, is harmless error because even if Dr. Ross’s

family medicine specialty were considered, he is not an orthopedic, neurological, or

pain specialist whose expertise would have justified greater weight for his opinions on

Mr. C’s limitations arising from his orthopedic, neurological, or pain impairments. 20

C.F.R. § 416.927(c)(5) (“[M]ore weight [is given] to the medical opinion of a specialist

about medical issues related to his or her area of specialty than to the medical opinion

of a source who is not a specialist.”).

                     b.      Inconsistency with the Record

       First, Mr. C argues that the ALJ’s determination that Dr. Ross’s opinion was

inconsistent with the other medical evidence in the record was based on “unfounded

reasoning.” [DE 15 at 6]. Specifically, Mr. C directs the Court’s attention to diagnostic


                                             8
testing results in the record that allegedly make Dr. Ross’s opinion consistent with the

record as a whole. Yet, the ALJ noted the same July 2015 right hand x-ray, July 2015

nerve conduction study, September 2016 right knee x-ray, and February 2017 lumbar x-

ray that Mr. C asks the Court to consider. [See DE 10 at 24–25].

       Therefore, the ALJ clearly considered these diagnostic studies, which arguably

show degenerative changes. Additionally, the ALJ’s decision references competing

medical findings including those from a consultative examination in July 2015 and an

examination regarding his back pain in January 2017. As the ALJ correctly cites, those

examining physicians indicated that Mr. C had full range of motion and full strength of

the lumbar spine and lower extremities, intact deep tendon reflexes, negative straight

leg raise testing, and the ability to ambulate without an assistive device. As a result, the

ALJ created the necessary logical bridge to support his conclusion. See O’Connor-Spinner

v. Astrue, 627 F.3d at 618.

       Second, Mr. C argues that the ALJ erred by finding Dr. Ross’s opinion

inconsistent with his own examination findings. The ALJ reasoned that Dr. Ross’s

examination findings do not note any musculoskeletal abnormalities. [DE 10 at 26]. Mr.

C again points to competing medical evidence that the ALJ specifically referenced in his

recitation of medical evidence. Mr. C also suggests that the ALJ should have sought

clarification of the purported inconsistency from Dr. Ross.

       There is no doubt that the ALJ must ensure that the record is fully and fairly

developed. Cannon v. Harris, 651 F.2d 513, 519 (7th Cir. 1981). However, Mr. C has not

shown that the ALJ required clarification especially given the competing evidence the


                                             9
ALJ considered. The ALJ considered all the evidence and decided that Dr. Ross’s

opinion was not supported by that evidence—a decision every ALJ is entitled to make.

See Simila v. Astrue, 573 F.3d 503, 516–17 (7th Cir. 2009); see also Sharbeck, 390 F.3d at 503

(“An ALJ may discount a treating physician’s medical opinion if it is inconsistent with

the opinion of a consulting physician . . . .”).

       Having articulated a logical bridge between the record and his decision to

discount Dr. Ross’s treating opinion, including proper consideration of the Section

927(c) factors, the ALJ supported his treating source analysis with substantial evidence.

              2.      Subjective Symptom Analysis

       Once an ALJ decides that the claimant has a medically determinable impairment

that could reasonably be expected to produce the alleged symptoms, the ALJ must

evaluate the intensity and persistence of the claimant’s symptoms to determine the

extent to which he is limited in performing work-related activities. 20 C.F.R.

§ 416.929(b)–(c). In doing so, the ALJ must consider objective medical evidence and

“other evidence,” which includes statements made by the individual, his daily

activities, medications, and other factors concerning functional limitations. Id.

§ 416.929(c)(2)–(3). In determining the extent to which the claimant’s symptoms affect

his capacity to perform basic work activities, the ALJ must consider whether the

subjective symptoms “can reasonably be accepted as consistent with the objective

medial evidence and other evidence.” Id. § 404.1529(c)(4).

       The ALJ’s findings as to the claimant’s allegations of subjective symptoms and

credibility are treated deferentially and will only be overturned if “patently wrong” or


                                              10
“lack[ing] explanation or support.” Cullinan v. Berryhill, 878 F.3d 598, 603 (7th Cir. 2017)

(citing Murphy v. Colvin, 759 F.3d 811, 816 (7th Cir. 2014)). “A credibility determination

lacks support when it relies on inferences that are not logically based on specific

findings and evidence.” Id.

       Here, Mr. C challenges the ALJ’s conclusion that his “statements concerning the

intensity, persistence, and limiting effects of his physical symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” [DE 10 at 25]. In

support of his conclusion, the ALJ referenced Mr. C’s allegedly “conservative”

treatment, some alleged inconsistencies in the objective medical evidence regarding Mr.

C’s pain, and his independent performance of personal hygiene and grooming tasks as

well as driving.

       As to Mr. C’s treatment, the ALJ notes that Mr. C did not pursue surgeries or

nonemergent pain injections to treat his pain. Additionally, the ALJ indicates that the

record lacks evidence of any prescription for physical therapy, a cane, or wrist and knee

braces, as Mr. C claims. What the ALJ does not report, however, is that Mr. C did not

have health insurance until very shortly before his oral hearing in May of 2017—a point

made by Mr. C’s attorney at the hearing. [DE 10 at 38]. The ALJ cannot discount a

claimant’s allegations based on a lack or sparseness of treatment when the claimant’s

options are limited by lack of insurance. Pierce v. Colvin, 739 F.3d 1046, 1050 (7th Cir.

2014). Therefore, the ALJ’s “conservative treatment” rationale does not constitute

substantial evidence to support the ALJ’s decision to discount Mr. C’s subjective

symptom allegations.


                                             11
       To support his decision to discount Mr. C’s subjective symptoms allegations, the

ALJ also cited what appears to be conflicting medical evidence regarding his pain. The

ALJ referenced treatment notes regarding Mr. C’s routine examinations citing

indications of spinal tenderness tempered by reports that Mr. C was “in no apparent

distress [and retained] full range of motion in the spine, full strength of the extremities,

and negative straight leg raise testing.” [DE 10 at 25]. The ALJ further noted that

objective testing in the record did not document abnormal findings of a severe nature.

[Id.]. Yet Mr. C directs the Court’s attention to medical records from Dr. J. Smejkal, who

conducted a consultative examination of Mr. C on July 6, 2015; multiple visits to Dr.

Ross, Mr. C’s primary care physician; and an emergency room visit in December 2016 as

evidence of the back pain, right knee pain, and gait disturbances causing Mr. C’s

alleged symptoms. Additionally, Mr. C references the same September 2016 knee x-ray

and his February 2017 lumbar x-ray discussed above.

       The ALJ’s decision mentions all of this evidence. As such, Mr. C’s argument that

the ALJ failed to consider evidence of his pain is misplaced. Mr. C also suggests that the

ALJ improperly weighed the quantity of objective medical evidence of pain against Mr.

C’s own testimony. Indeed, the ALJ must not disregard a claimant’s statements about

the intensity, persistence, and limited effects of his symptoms based soled on objective

medical evidence. SSR 16-3p, 2017 WL 5180304, at *3 (Oct. 25, 2017); see also Hall v.

Colvin, 778 F.3d 688, 691 (7th Cir. 2015) (“The administrative law judge’s most serious

error . . . is her belief that complaint of pain, to be credible, must be confirmed by

diagnostic tests.”); Pierce, 739 F.3d at 1049–50 (“An ALJ may not discount a claimant's


                                             12
credibility just because her claims of pain are unsupported by significant physical and

diagnostic examination results.”). The ALJ here did not. In fact, the ALJ cited to Mr. C’s

reported activities of daily living as well as his use of prescription pain medication, just

as Mr. C argues he should have.

       Mr. C’s argument that the ALJ overemphasized Mr. C’s activities of daily living

in assessing the effects of his subjective symptoms is also misplaced. The Seventh

Circuit has warned that ALJs often improperly conflate activities of daily living with

ability to perform activities associated with full-time work. Bjornson v. Astrue, 671 F.3d

640, 647 (7th Cir. 2012). However, an ALJ must consider a claimant’s daily activities

when assessing subjective symptom allegations according to 20 C.F.R. § 416.929(c)(3)(i)

so long as he does not place “undue weight” on a claimant’s household activities in

assessing the claimant’s ability to perform a job outside the home. Craft, 539 F.3d at 680.

As already shown, the ALJ balanced his consideration of Mr. C’s daily activities with

attention to objective medical evidence in the record—the exact evidence Mr. C urges

this Court to review.

       Nevertheless, the ALJ erred by using Mr. C’s “conservative treatment regimen”

as a rationale for discounting his allegations regarding his subjective symptoms without

taking into account Mr. C.’s lack of insurance. As such, the ALJ’s subjective symptoms

analysis is not supported by substantial evidence. Any error, however—standing

alone—does not automatically justify remand. Social Security appeals need not be

remanded to an ALJ for further explanation if the Court “can predict with great

confidence that the result on remand would be the same.” Schomas, 732 F.3d at 707


                                             13
(collecting cases). Mr. C. has not demonstrated that consideration of his lack of

insurance would lead the ALJ to reach a different conclusion about the intensity,

persistence, and limited effects of Mr. C’s symptoms. And given the ALJ’s appropriate

balanced consideration of Mr. C’s daily activities and the objective medical evidence in

the record, the Court is not confident that this error alone would change the outcome of

Mr. C’s RFC or disability determination on remand. With that said, the Court turns to

Mr. C’s final argument that the ALJ failed to set forth a supported rationale for the RFC.

               3.      Rationale Underpinning RFC

       As noted above, the ALJ found that Mr. C was capable of performing medium

work 2 with some functional limitations reflecting specific lift, carry, and mobility

findings. In reaching this conclusion, the ALJ states that he relied on the “totality of the

medical opinion evidence, the objective medical findings, and other medical evidence

found in the record.” [DE 10 at 26].

       The ALJ’s RFC analysis included a thorough recitation of the objective medical

evidence and Mr. C’s subjective symptom allegations. The ALJ summarized in detail

treatment records from Mr. C’s primary care physician, Dr. Ross, who saw and treated

him between 2015 and 2017. [DE 10 at 23–24, 26]. The ALJ also reported Dr. Ross’s

opinions reflected in the RFC Assessment questionnaire he completed on April 12, 2017,

regarding Mr. C’s limitations. [Id. at 26]. Additionally, the ALJ discussed records from

Mr. C’s consultative examination by Dr. Smejkal on July 6, 2015 [Id. at 23–24]; opinions


2Medium work involves lifting no more than 50 pounds at a time with frequent lifting and carrying of
objects weighing up to 25 pounds, as well as “a good deal of walking and standing.” 20 C.F.R.
§ 416.967(b)–(c).


                                                  14
from State Agency consultants J.D. Corcoran, M.D., and Shayne Small, M.D., drafted in

July and September 2015 respectively. [Id. at 25–26]; records from Mr. C’s emergency

room visit for back pain in December 2016 [Id. at 24]; records from Mr. C’s evaluation

for back pain by Dr. Ashish Patel on January 5, 2017 [Id. at 24–25]; and medical imaging

results from 2015 and 2017 [Id.]. The ALJ then gave little weight to the three medical

opinions in the record from Drs. Ross, Corcoran, and Small. Mr. C argues that the ALJ

failed to underpin his determination that Mr. C retains the functional capacity to

perform medium work with a supported rationale because it was based upon an

improperly devised “middle ground” between medical evidence—especially the

medical opinion evidence—in the record.

       In determining a claimant’s RFC, an ALJ evaluates the claimant’s age and his

ability to lift weight, sit, stand, walk, push, pull, and any other factors that would be

helpful in gauging his ability to perform sedentary, light, medium, heavy, or very

heavy work. 20 C.F.R. § 416.967. An ALJ must evaluate all limitations that arise from

medically determinable impairments, even those that are not severe, and may not

dismiss evidence contrary to the determination. Villano, 556 F.3d at 563. An ALJ

determining a claimant’s RFC must consider the entire record, including all relevant

medical and nonmedical evidence. 20 C.F.R. § 416.945(a). When the record contains

conflicting medical evidence, the ALJ has the responsibility of resolving the conflict. See

Diaz v. Charter, 55 F.3d 300, 306 n.2 (7th Cir. 1995). However, an ALJ may not “play

doctor” by substituting his own judgment for a physician’s opinion without relying on

other medical evidence in the record. Clifford, 227 F.3d at 870. In essence, Mr. C


                                             15
contends that the ALJ improperly “played doctor” by making his own independent

medical findings, rather than basing his determination on medical evidence in the

record. See Rohan v. Charter, 98 F.3d 966, 970 (7th Cir. 1996). Mr. C’s point is well taken.

       The ALJ disagreed with all the medical opinions in the record as evidenced by

the little weight he afforded each one. State Agency consultants Corcoran and Small

both opined that evidence in Mr. C’s record did not support the existence of any severe

impairments. Yet, the ALJ discounted these opinions because they did not review a

complete record from which the ALJ determined that severe impairments did exist. On

the other extreme, Dr. Ross opined that Mr. C was incapable of sustaining full time

work at the sedentary level. The ALJ discounted this opinion as inconsistent with other

evidence in the record, including Dr. Ross’s own examination findings.

       However, none of the evidence in the record which the ALJ purports to rely on

makes any mention of Mr. C’s capability to perform medium work, nor any mention of

specific lift/carry and push/pull findings. Furthermore, the ALJ does not explain how

he arrived at his RFC determination based upon the medical evidence in the record or

how the medical evidence in the record supports his conclusion. The ALJ’s thorough

recitation of medical evidence is undermined by his bare conclusion, unsupported by

reasoning, as to Mr. C’s RFC. While there may be evidence in the record that supports

the ALJ’s conclusion, this Court is left to guess as to the ALJ’s path of reasoning and

thus cannot be assured that the ALJ has properly considered the evidence. Therefore,

because the ALJ has failed to build the requisite logical bridge between the record and




                                             16
his conclusion, this Court finds that his RFC analysis is not supported by substantial

evidence such that Mr. C’s case must be remanded.

V.    CONCLUSION

      For the reasons stated above, the ALJ’s RFC determination is not supported by

substantial evidence and must be remanded to address the shortcomings in the ALJ’s

analysis. Accordingly, Mr. C’s appeal of the Social Security Administration’s decision

denying his application for Supplemental Security Income is GRANTED. The

Commissioner’s decision is REVERSED, and the Court now REMANDS this case to

the Commissioner for further proceedings consistent with this opinion. The Clerk is

instructed to enter judgment in favor of Mr. C.

      SO ORDERED this 4th day of March 2020.



                                                       s/Michael G. Gotsch, Sr.
                                                       Michael G. Gotsch, Sr.
                                                       United States Magistrate Judge




                                           17
